Case 8:19-cv-00610-JLS-ADS Document 78-5 Filed 01/21/20 Page 1 of 8 Page ID #:965




                          EXHIBIT E
Case 8:19-cv-00610-JLS-ADS Document 78-5 Filed 01/21/20  PageUS2 LLP
                                                 Hogan Lovells   of 8 Page ID #:966
                                                                                                               1999 Avenue of the Stars
                                                                                                               Suite 1400
                                                                                                               Los Angeles, CA 90067
                                                                                                               T +1 310 785 4600
                                                                                                               F +1 310 785 4601
                                                                                                               www.hoganlovells.com


  By Electronic Mail

  December 20, 2019

  Adam E. Polk
  Simon S. Grille
  GIRARD SHARP LLP
  601 California Street, Suite 1400
  San Francisco, California 94108
  apolke@girardsharp.com
  sgrille@girardsharp.com

  Re:              Sosenko, et al. v. LG Electronics U.S.A., Inc. - Requests for Production of
                   Documents, Set Two, and Special Interrogatories

  Dear Counsel:

         This letter follows up on our November 15, 2019 meet-and-confer conversation and your
  email of November 21, 2019 regarding Plaintiffs’ Requests for Production of Documents, Set
  Two, and Interrogatories, Set One.

          As an initial matter, we understand you disagree with our proposed relevant time period
  for discovery. With respect to time period, LG believes, as we previously have noted, that the
  appropriate and relevant time period is February 1, 2014 through December 31, 2017, and should
  be further limited by the applicable statutes of limitation for each of your claims in this case.
  Rather than offering a counter-proposal and negotiating with LG, you have simply insisted on
  the time period proposed in your requests. This time period spans nearly six years (January 1,
  2013 to the present) and goes beyond when any named Plaintiff alleges to have purchased a
  refrigerator in this case. It even extends to materials that you “prepared, received, or reviewed
  outside of this period.” Further, for certain RFPs, you are requesting documents created at any
  time during the lifecycle of an LG Refrigerator whether during or prior to the Relevant Time
  Period, which you have said you believe may go back as far as 2001 or 2002. There is no basis
  for this essentially unlimited time period. Plaintiffs’ proposed time period is unreasonably broad,
  unduly burdensome, and not reasonably calculated to lead to the discovery of admissible
  evidence.

         We also know that you disagree with LG’s position about the scope of the refrigerator
  models encompassed by Plaintiffs’ allegations. As with your position regarding the applicable
  time period, we have articulated to you the criteria we used for selecting the in-scope models.

  Hogan Lovells US LLP is a limited liability partnership registered in the District of Columbia. “Hogan Lovells” is an international legal practice that includes Hogan Lovells US
  LLP and Hogan Lovells International LLP, with offices in: Alicante Amsterdam Baltimore Beijing Birmingham Boston Brussels Colorado Springs Denver Dubai Dusseldorf
  Frankfurt Hamburg Hanoi Ho Chi Minh City Hong Kong Houston Johannesburg London Los Angeles Luxembourg Madrid Mexico City Miami Milan Minneapolis
  Monterrey Moscow Munich New York Northern Virginia Paris Perth Philadelphia Rome San Francisco São Paulo Shanghai Silicon Valley Singapore Sydney Tokyo
  Warsaw Washington, D.C. Associated Offices: Budapest Jakarta Riyadh Shanghai FTZ Ulaanbaatar Zagreb. Business Service Centers: Johannesburg Louisville.
  Legal Services Center: Berlin. For more information see www.hoganlovells.com
Case 8:19-cv-00610-JLS-ADS Document 78-5 Filed 01/21/20 Page 3 of 8 Page ID #:967
  Adam E. Polk                                     -2-                                December 20, 2019
  Simon S. Grille




  Specifically, we selected (i) LG-branded models that have a service rate higher than 1 percent
  relating to this action, and (ii) LG-branded models where more than 1,000 were manufactured,
  within the applicable time period. Besides referring us back to the extensive list of models in
  your complaint, you have not explained why this approach is insufficient.

           Although we appreciate our constructive working relationship and your professional
  approach, we do not think you have exhausted our meet and confer efforts with respect to either
  the applicable time periods or the in-scope refrigerator models. Plaintiffs have not made a
  meaningful counter-proposal on either point, despite the reasonableness of LG’s positions
  outlined in the preceding paragraphs. We think it would be premature and inappropriate for you
  to file a motion to compel addressing these issues. Instead, before you file a motion to compel
  addressing these issues, we request that Plaintiffs make a counter-proposal that (a) outlines a
  reasonable timeframe tied to the facts and circumstances of this case, and (b) considers the
  practical limitations of LG producing documents for every model listed in the FAC (including
  Kenmore-branded models for which LG has limited information) over the lifecycle of a
  refrigerator containing a linear compressor. We think it would be inappropriate for Plaintiffs to
  seek relief through intervention by the Court without making a good faith effort to resolve the
  parties’ disputes without seeking resolution by the Court.

          Plaintiffs also asked LG to specify the dates by which responsive documents will be
  produced. LG has committed to complete a rolling production as quickly as possible. However,
  you have asked for input into our search terms and we have not yet come to final agreement
  about these terms, so it does not make sense for LG to select an arbitrary date by which
  production for certain categories of documents will be complete. LG will produce documents as
  quickly as reasonably possible, while maintaining its right to first review documents collected for
  privilege, responsiveness, etc. Just as LG shared the list of custodians it has selected for this case
  with Plaintiffs, LG also intends to share reasonably broad search terms for discovery in this case
  with Plaintiffs by Tuesday, December 24.

          A. Requests Regarding Agreements between LG and Sears (No. 13)

           Although LG does not believe Kenmore-branded refrigerator models are in scope for
  reasons we have explained, as stated in my letter of November 22, 2019, in an effort to
  compromise, LG agrees to produce relevant agreements regarding between LG and Sears that
  relate to LG-branded refrigerators.




                                                    2
Case 8:19-cv-00610-JLS-ADS Document 78-5 Filed 01/21/20 Page 4 of 8 Page ID #:968
  Adam E. Polk                                   -3-                              December 20, 2019
  Simon S. Grille




          B. Requests Regarding Written Warranties (No. 18)

          LG has now produced all written warranties for in-scope refrigerator models. As we
  explained, those written warranties are contained within the owner’s manuals we produced for
  the in-scope models on November 8. Accordingly, LG believes no further production is required
  and that production for this particular Request is complete.

          C. Requests and Interrogatories Regarding Consumer Complaint Information
             (Nos. 19, 21; Rog. No. 4(a))

          As noted in my letter of November 22, LG has agreed to search customer service phone
  records to identify references to no-cooling issues in customers’ complaints and produce
  responsive documents resulting from that search. With respect to warranty claims in particular,
  LG believes that the service data produced to Plaintiffs on November 8 reflects any warranty
  claims made within the warranty period because all such claims resulted in service to or repairs
  of refrigerators. As we have discussed several times, LG has no way to track “compressor
  failures” other than to review service/repair data showing where a compressor may have been
  replaced or sealed system has been repaired, which we have produced to you.

          D. Requests Regarding Agreements between LG and Retailers (Nos. 15, 20)

          As we have noted, LG agrees to produce relevant agreements between LG and certain
  retailers/resellers regarding LG refrigerators. Specifically, LG will produce agreements between
  LG and the following entities who make up more than 1% of net sales of LG Refrigerators, in
  addition to Sears: The Home Depot, Lowe’s Companies, Inc., Best Buy, Costco, Gregg
  Appliances, Conn Appliances, Almo Corporation, Pacific Sales Kitchen & Bath, R.C. Willey
  Home Furnishing, J.C. Penney Corporation, Menard, Inc., Nebraska Furniture Mart, Dynamic
  Marketing. With respect to documents reflecting reimbursement or remuneration LG paid to
  retailers/resellers, LG will produce documents sufficient to show such information.

          E. Requests Regarding Organizational Charts (No.22)

          We are working to provide these documents to you. Specifically, LG intends to produce
  organizational charts relating to the refrigerator units in its possession, custody or control by
  Monday, December 23. With respect to organizational charts for design, development, and/or
  manufacturing, we have explained to you that LGEUS does not perform such functions and
  therefore does not possess organizational charts or employee lists for these areas. That said, LG
  will produce any such documents it has in its possession, custody, or control on a rolling basis.




                                                  3
Case 8:19-cv-00610-JLS-ADS Document 78-5 Filed 01/21/20 Page 5 of 8 Page ID #:969
  Adam E. Polk                                  -4-                               December 20, 2019
  Simon S. Grille




          F. Requests Regarding Documents and Communications between LG and Repair
             Technicians, Resellers, and Customers, and between LG Employees (Nos. 23, 24)

           As discussed, RFP Nos. 23 and 24 are overly broad and unduly burdensome in that they
  seek documents and communications between LG and each and every repair technician,
  retailer/reseller, and customer and – for at least two of these Requests – documents and
  communications going back 20 years. LG has proposed a list of custodians for this case and will
  run appropriate and reasonably broad search terms across those custodians for responsive
  documents within the relevant time period for each of these Requests.

          G. Requests Regarding Part Number for Sealed System Components (No. 26)

          As we explained, we are not aware that LG has any comprehensive list of each part
  number for every component of the sealed system; however, LG will produce all non-privileged,
  reasonably accessible documents sufficient to show part numbers from LG’s service records to
  the extent they exist in response to this Request.

          H. Requests Regarding Engineering, Technical, and/or Quality Control Documents
             (Nos. 27, 28, 29, 30)

          LG will produce quality control procedure documents subject to its objections and to the
  extent such documents are reasonably accessible. With respect to RFP No. 30, LG has already
  produced non-consumer facing service manuals. As for the remaining RFPs noted above, LG
  will produce engineering, manufacturing and/or technical-type documents, subject to its
  objections and to the extent such documents are reasonably accessible.

          I. Requests Regarding Documents from Other Cases (Nos. 31, 32, 33)

          RFP Nos. 31, 32, 33 seek documents, deposition transcripts, and expert reports from
  other court cases related to “sealed system failures.” LG stands on its objections to these
  Requests, as they are unduly burdensome, unreasonable, and irrelevant. Plaintiffs have failed to
  address why they should be entitled to such discovery, especially where separate protective
  orders govern the other cases’ discovery proceedings. Further, the only other case against LG
  that Plaintiffs have referenced in any pleading, letter or communication otherwise—Clark v. LG
  Elecs. USA, INC., No. 3:13-cv-485-JM (S.D. Cal. May 15, 2015)—does not concern the
  purported sealed system or compressor failures that form the basis of this case. Asking LG to
  produce every document, expert report, deposition transcript, and document from prior cases is
  simply inappropriate.




                                                  4
Case 8:19-cv-00610-JLS-ADS Document 78-5 Filed 01/21/20 Page 6 of 8 Page ID #:970
  Adam E. Polk                                    -5-                                December 20, 2019
  Simon S. Grille




          J. Requests Regarding Document Retention Policy (No. 35)

        We have confirmed that LG did not have a document retention policy during the Relevant
  Time Period.

          K. Interrogatories, Set One

          With respect to Interrogatory No. 1(a), LG has informed you that it does not possess
  certain information for non-LG branded refrigerators, such as Kenmore-branded refrigerators,
  and does not possess a complete set of documents sufficient to identify the SKU for every in-
  scope refrigerator model. That said, LG is investigating whether there are documents it can
  produce sufficient to identify the SKU numbers for the in-scope refrigerator models. LG also
  believes that Plaintiffs can ascertain the information it seeks in this Interrogatory through service
  and repair records, and/or the UPCs in documents already produced. As you know, under the
  Federal Rules of Civil Procedure, it is permissible for LG to respond to an interrogatory by
  referring Plaintiffs to produced documents.

          For Interrogatory Nos. 1(b) and (c), your statement that LG refuses to respond to the
  interrogatories is incorrect. Rather, LG’s response notes that it does not possess the requested
  information about the construction of the Sealed System, and design, engineering, and
  manufacturing of LG refrigerators. However, as noted in its responses, LG will provide the
  names and titles of individuals with supervisory or management authority involved in testing,
  warranting, distribution, promotion, and sale of the LG Refrigerators. Further, LG will amend its
  response to this Interrogatory to identify a different individual for warranty information and sales
  information in line with LG’s amended initial disclosures.

         For Interrogatory Nos. 1(d) and (e), LG will agree to produce information sufficient to
  show purchase price/sales information for the refrigerator models listed on Attachment A of our
  October 28, 2019 meet and confer letter that LG sold to retailers. LG will produce information in
  document form pursuant to Rule 33(d) in lieu of a written response. LG will make such a
  production as efficiently as reasonably possible.

          For Interrogatory No.1(f), LG intends to stand on its objection because compiling a list
  for Plaintiffs of the “ten (10) sources of [refrigerator] failure that occur most frequently” would
  require LG to independently conduct a root cause investigation and analysis of its service repair
  records that would, if performed, be unduly burdensome and potentially constitute privileged
  attorney-work product. LG has produced service documentation. Plaintiffs are free to review
  those documents and conduct its own analysis.

         For Interrogatory Nos. 2 and 3, LG will supply the names and addresses (to the extent
  those addresses are reflected in LG’s records) of resellers and authorized repair technicians;



                                                    5
Case 8:19-cv-00610-JLS-ADS Document 78-5 Filed 01/21/20 Page 7 of 8 Page ID #:971
  Adam E. Polk                                      -6-                               December 20, 2019
  Simon S. Grille




  however, as I explained to you during our meet and confer, LG may not possess a current
  mailing address for each of these entities or technicians.

           With respect to Interrogatory Nos. 4(b) through (c), and 5, LG did not substantively
  respond because Plaintiffs’ Interrogatories exceed the allowable limitation on the number of
  Interrogatories, including discrete subparts, as set forth by Rule 33. Plaintiffs seem to disagree
  on how LG counted the number of Interrogatories and subparts in Set One. Therefore, in an
  effort to clarify LG’s position, we have explained below how we have identified and counted the
  number of Interrogatories and subparts:

                   Interrogatory No. 1(a) contains six (6) subparts because it requires LG to identify,
                    by model number and brand, (1) the SKU for each LG-branded refrigerator; (2)
                    the UPC for each LG-branded refrigerator; (3) the SKU for each Kenmore-
                    branded refrigerator manufactured by LG; (4) the UPC for each Kenmore-branded
                    refrigerator manufactured by LG; (5) the SKU for each Kenmore-branded
                    refrigerator sold; and (6) the UPC for each Kenmore-branded refrigerator sold.

                   Interrogatory No. 1(b) contains four (4) subparts because it requires LG to
                    identify and describe in detail any and any (1) materials, (2) components, (3)
                    processes and (4) methods used to construct the Sealed System in the LG
                    Refrigerators.

                   Interrogatory No. 1(c) contains eight (8) subparts because it requires LG to
                    identify each person with supervisory or management authority involved in (1)
                    design, (2) engineering, (3) manufacturing, (4) testing, (5) warranting, (6)
                    distribution, (7) promotion, and (8) sale of the LG Refrigerators.

                   Interrogatory Nos. 1(d). 1(e), and 1(f), do not contain more than one discrete
                    subpart each. That is, LG believes these interrogatories and subparts constitute
                    one interrogatory apiece, for a total of three (3) interrogatories combined.

                    Interrogatory No. 2 contains two (2) subparts because it requires LG to identify
                    (1) names and (2) mailing addresses of all authorized resellers, retailers, and
                    dealers of LG Refrigerators in the United States.

                   Interrogatory No. 3 contains two (2) subparts because it requires LG to identify
                    (1) names and (2) mailing addresses of all authorized repair technicians who
                    repaired LG refrigerators in the United States.

                   Interrogatory No. 4(a) contains two (2) subparts because it asks LG to identify
                    and describe codes and phrases LG used to catalogue, track, or otherwise describe



                                                     6
Case 8:19-cv-00610-JLS-ADS Document 78-5 Filed 01/21/20 Page 8 of 8 Page ID #:972
  Adam E. Polk                                     -7-                              December 20, 2019
  Simon S. Grille




                    the purported “compressor failures” relating to the Sealed System in (1) LG-
                    manufactured refrigerators and (2) LG-sold refrigerators.

           Because Interrogatory Nos. 1 through 4(a) already contain twenty-seven (27) subparts,
  and Set One goes through Interrogatory No. 5, Plaintiffs’ Interrogatories exceed the allowable
  number of Interrogatories. Beyond Interrogatory 4(a), LG has identified six (6) subparts
  between Interrogatory Nos. 4(b), 4(c), and 5. Despite the fact that Plaintiffs’ improper use of
  subparts effectively has permitted them to propound a greater number of interrogatories than
  allowed by the Federal Rules or the Court’s case management order, LG agrees to respond to the
  interrogatories that Plaintiffs have propounded, provided that (i) Plaintiffs will agree to respond
  to the same number (33) of interrogatories from LG, should LG choose to propound them, and
  (ii) Plaintiffs agree to not propound additional interrogatories in this matter.


  Regards,

  /s/ Vassi Iliadis

  Vassi Iliadis

  Senior Associate
  (310) 785-4640
  vassi.iliadis@hoganlovells.com




                                                     7
